Case 2:19-cv-00931-PBT Document 1-2 Filed 03/05/19 Page 1 of 1
CIVIL COVER SHEET

The 18 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of_couit. This fonn, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXTPAGE Ol~` THIS FORM.)

is 44 (Rev. 06/i7)

 

i. (a) PLAINTIFFS
ANDREW R. PERRONG

1657 The Fairway, Jenkintown, PA 19046

(b) County of Residence ofFirst Listed Plaintiff

MONTGON|ERY

(ILLYCEPTIN U.S. PLAINTIFF CASE.S)

(C) Attorney$ (I"irm Name, Addre.\'s, and Te/e bone Number)
11

ANDREW R. PERRONG

(PRO SE)

1657 The Fairway, Jenkintown, PA 19046

DEFENDANTS

NOTE:
THE TRACT

Attomeys (IfKnoiiin)

 

American Water Concepts LLC
5113 HIGHWAY 58 STE 213 CHATTANOOGAl TN 37416

County of Residence of First Listed Defendant

HAM|LTON

(IN U.S. PLA]NT[FI"CASES ()NLY)

OF LAND lNVOLVED.

1N LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

 

 

 

 

 

 

ll. BASIS OF JURISDICTION (Place an "X" in One Bax Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Bl)xfar Plai`nllff
(For Diversily Cases Only) and One Baxfor Defendanl)
ij l U.S. Govemment g 3 Fedei'al Question PTF DEF PTF DEF
Plaintiif (U.S. Gr)vernmenl No! a Parry) Citizen of`This State 13 l C] 1 Incorporated or Principa] Place C'] 4 |J 4
ofBusiness 1n This State
Cl 2 U.S. Govemment ij 4 Diversity Citizen of Another State Cl 2 |J 2 incorporated and Principal Place C| 5 D 5
Defendant (Iridicate Cili:enship ofl’arii`es m !/em III) of Business in Another State
Citizen or Subjeet ofa Cl 3 Cl 3 Foreign Nation 111 6 D 6
Foreign Countrv
lV. NATURE OF SUIT (Plave an "X" in one Bax Only) Click here for: Nature oFSuit Code Descri tions_
1j CONTRACT TORTS FORFEITURE/PENALTY ~ BANKRUPTCY OTHER STATUTES l
Cl l 10 insurance PERSONAL lNJURY PERSONAL INJURY U 625 Drug Related Seizure D 422 Appeal 28 USC 158 Cl 375 False Claims Act
|J 120 Marine Cl 310 Aiiplane Cl 365 Personai injury - ofProperty 21 USC 881 D 423 Withdrawal ij 376 Qui Ta.m (31 USC
13 130 Miller Act C] 315 Airplane Product Product Liability Cl 690 Othei‘ 28 USC 157 3729(a))
Cl 140 Negotiable instrument Liabiiity C] 367 Health Care/ D 400 State Reapportionment
0 150 Recovery of Overpayment EI 320 Assault, Libel & Pha.rmaeeutical PBQPERTY RI§§ET§ " D 410 Antitrust
& Enforcement ofJudginent Slander Personal lnjury Cl 820 Copyrights Cl 430 Banks and Banking
13 151 Medicare Act ij 330 Federal Employers` Product Liability El 830 Patent D 450 Commerce
D 152 Recoveiy of Defaulted Liability El 368 Asbestos Personal |J 835 Patent - Abbreviated EJ 460 Deportation
Student Loans Cl 340 Marine lnjury Product New Drug Appiication 13 470 Racketeer Influenced and
(Excludes Veterans) D 345 Marine Product Liability D 840 Trademark Conupt Organizations
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR lA E TY Cl 480 Consumer Credit
of Veteran’s Benefits C] 350 Motor Vehicle 13 370 Other Fraud U 710 Fair Labor Standa.rds |:l 861 HIA (13951`0 Cl 490 Cable/Sat TV
D 160 Stockholders‘ Suits 13 355 Motor Vehicle Cl 371 Tmth in Lending Act E] 862 Black Lung (923) ij 850 Securities/Commodities/
13 190 Other Contract Product Liability Cl 380 Other Personal D 720 Labor/Management |J 863 DIWC/DIWW (405(§)) Exchange
Cl 195 Contract Product Liability ij 360 Other Personal Propeny Damage Relations |J 864 SSID Title XVI m 890 Other Statutory Actions
Ci 196 Franchise injury El 385 Propeny Damage g 740 Raiiway Labor Aci cl 865 RSI (405(g)) 0 891 Agricuirurai Acts
D 362 Personai injury - Product Liability |Il 751 Fa.mily and Medical 13 893 Environmenta] Matters
Medical Malpractice Leave Act Cl 895 Freedoin of 1nt"ormation
l REAL PROPERTY ClVlL RIGHTS PRISONER PETl'l`lONS 13 790 Other Labor Litigation FEDERAL 'l`AX SUITS Act
El 210 Land Condeinnation El 440 Other Civil Rights Habeas Corpus: 13 791 Employee Retirement D 870 Taxes (U.S. Plaintiff C] 896 Arbitration
117 220 Forec|osui'e Cl 441 Voting 13 463 Alien Detainee lncoirie Security Act or Defendam) Cl 899 Administrative Procedure
13 230 Reiit Lease & Ejectment E] 442 Employment 0 510 Motions to Vacate CI 871 IRS_Third Pany Act/Review or Appeal of
13 240 Torts to Land Cl 443 Housing/ Sentence 26 USC 7609 Agency Decision
Cl 245 Tort Product Liability Accommodations CI 530 General D 950 Constitutiona]ity cf
13 290 All Other Reai Property |J 445 Amer. w/Disabilities - D 535 Dcath Pcnaity IMMIGRA'I'ION ' “ S!ate Statutes
Employment Other: C| 462 Naturalization Application
EJ 446 Amer. w/Disabilities - 13 540 Mandamus & Other C| 465 Other immigration
Other Cl 550 Civil Rights Actions
13 448 Education CJ 555 Prison Condition
D 560 Civii Detainee -
Conditions of
Conf'inement

 

 

 

 

 

 

 

 

 

 

 

V. ORIGlN (P/ac¢.' an “X" m ()ne Box On/y)

al Original \:l 2 Removed from CI 3 Remanded from 13 4 Reinstated or ij 5 Transfen-ed from Cl 6 Multidistrict U 8 Multidistrict
Proceeding State Coun Appellate Court Reopened Ano;her Dismct Litigation - Litigation -
¢vpeci‘/jv) Transfer Direct File

 

Vl. CAUSE OF ACTlON

 

Cite the U.S. Civil Statute under which you are filing (Do nor cite jurisdictional stulutes unless diversity):
Federa| Te|ephone Consumer Protection Act, 47 U.S. Code § 227 et seq.. and 47 C.F.R. 6 64.1200 et seq.
Brief description of cause:

Defendants called P|aintiff on his pri

vate telephone in violation of the TCPA and related claims.

 

 

 

 

 

 

Vll. REQUESTED IN g Cl-IECK IF THIS IS A CLASS ACTlON DEMAND $ CHECK YES only ifdemanded in complaint
COMPLAINT: UNDER RULE 23» F~R‘Cv-P~ 18,000.00 JURY DEMAND= 1a Yes i:lNo

viii._ RELATED CASE(S) _ _
lF ANY (Se” '"S'm"am)' JUDGE DOCKET NUMBER

DATE SIGNATURE OF AT'I`ORNEY OF RECORD

03/05/2019 W?a

FOR OFFlCE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

